DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for co4ntinued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 20 May 2022 has been entered, where:
Claims 1, 8, and 15 have been amended.
Claims 1-20 are pending.
Claims 1-20 are allowed.
Allowable Subject Matter
3.	Claims 1-20 are allowed.
Reasons for Allowance
4.	The following is an Examiner’s statement of reasons for allowance.
Instant claim 1, used as an exemplar claim, recites, inter alia, 
A method for automatically controlling modifications to typeface designs, the method comprising:
* * *
accessing, by the typeface design application, a machine-learning model that is trained with a plurality of training typefaces to recognize the input character as a reference character, . . . :
* * *
receiving, via the design interface, an input modifying the design of the input character, wherein the input modifying the design of the input character comprises a change in position of an input control point of the one or more control points from a prior position to a current position;
determining that the trained machine-learning model cannot match the reference character to the input character having the modified design corresponding to the change in position of the input control point, wherein determining that the trained machine-learning model cannot match the reference character to the input character having the modified design includes determining that the current position of the input control point is outside of a particular region defined by the machine-learning model; and
* * *
(Instant claim 1 (emphasis added); see also instant claims 8 & 15). In support thereof, the Specification recites:
In some embodiments, the typeface development platform 104 determines whether particular control points or sets of control points have been moved outside of a particular region defined by the machine-learning model 115. For instance, the machine-learning model 115 could be trained to classify various sets of control points from different typefaces as the relevant reference character. The input received at block 1206 could move one or more input control points from the input character from an initial position to a changed position. The initial position of the input control point is within a region bounded by various reference control points that correspond to the reference character in the machine-learning model 115. The changed position of the input control point is outside this region. The typeface development platform 104 determines, based on the input control point being outside this region, that the machine-learning model 115 cannot recognize the input character as the reference character.
(Specification ¶ 0122 (emphasis added)).
The closest art of record, Campbell et al., “Learning a Manifold of Fonts,” ACM (2014) [hereinafter Campbell], teaches a generative manifold of standard fonts. Every location on the manifold corresponds to a unique and novel typeface, and is obtained by learning a non-linear mapping that intelligently interpolates and extrapolates existing fonts. (Campbell, Abstract). To this end, Campbell teaches provid[ing] a user with feedback during a [control point] drag operation. The variance (heat map) can be used to indicate when the user is getting close to the edge of the manifold; the outline will not be allowed to leave the manifold so will stop moving if the user drags too far. (Campbell, left column of p. 8, “Interactive Editing,” first full paragraph (emphasis added)).
Accordingly, Campbell does not teach or disclose “determining that the trained machine-learning model cannot match the reference character to the input character having the modified design corresponding to the change in position of the input control point, wherein determining that the trained machine-learning model cannot match the reference character to the input character having the modified design includes determining that the current position of the input control point is outside of a particular region defined by the machine-learning model.” (Instant claim 1 (emphasis added); see also instant claims 8 & 15).
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
(US Patent 5664086 to Brock et al.) teaches generating the output font by performing operations upon the base font in accordance with the specifications contained in the font descriptor file, to produce a character program for each character in the base font wherein the data representing the output font is the generic font data as transformed in accordance with said specification.
(Antanas Kascenas, “Machine Learning of Fonts,” University of Edinburgh (Thesis, April 2017)) teaches automatic font kerning using machine learning, where kerning is the adjustment of the spacing between specific pairs of characters that appear next to each other in text. 
6.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KEVIN L. SMITH whose telephone number is (571) 272-5964. Normally, the Examiner is available on Monday-Thursday 0730-1730. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USSPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, KAKALI CHAKI can be reached on 571-272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.L.S./
Examiner, Art Unit 2122
/BRIAN M SMITH/Primary Examiner, Art Unit 2122